Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  lines 4-5 should be amended to recite “wherein the evaluation device includes”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (U.S. Patent Pub. No. 2017/0016792).
Regarding Claim 13, Shepherd teaches a method for calibrating a sensor of a device (Fig. 3 and paragraphs [0051]), the sensor including a sensor element configured to detect a measured variable (Fig. 3, load sensor set 8), and an evaluation device configured to evaluate a raw signal provided by the sensor element (Fig. 3, control unit 16), the method comprising the following steps: providing, by the evaluation device, an intermediate signal (paragraph [0051], signal from load sensor set 8 is received from fibre optic cable 13 by control unit 16, and, within the control unit 16, is  provided to the calibration function that is performed by a processor); providing, using a calibration information provision device, calibration information for the sensor based on identification information of the sensor using a calibration information provision device (paragraph [0051], control unit includes memory 18 in which calibration data are stored); calibrating, by a calibration device, the intermediate signal using the calibration information (paragraph [0051], the calibration data enables the processor in control unit 16 to convert between the signals received from the load sensor sets 8 and values of the components of load and torque); and providing, by the calibration device, a wanted signal based on the calibrated intermediate signal; wherein the calibration information provision device and/or the calibration device is situated outside of the sensor and is connected to the sensor (paragraph [0051], the load and torque data, which are equated to the wanted signal, from the control unit 16 are used to control the aircraft 102, see also paragraphs [0001]-[0006]).  
Regarding Claim 14, Shepherd teaches everything that is claimed above with respect to Claim 13.  Shepherd further teaches wherein the calibration information is provided by a server (Fig. 3, computer server 216).  
Regarding Claim 16, Shepherd teaches everything that is claimed above with respect to Claim 13.  Shepherd further teaches wherein the identification information of the sensor includes a unique identification number (paragraph [0051], unique ID code of the sensor set is associated with calibration data).  
Regarding Claim 17, Shepherd teaches everything that is claimed above with respect to Claim 13.  Shepherd further teaches wherein the identification information is 101378876.1 5provided in the form of a barcode to a user of the device (paragraphs [0024] and [0067]).  
Regarding Claim 18, Shepherd teaches everything that is claimed above with respect to Claim 13.  Shepherd further teaches wherein the calibration device is situated on the device (Fig. 3, control unit 16 is situated on the aircraft 102, which is equated to the device).  
Regarding Claim 20, Shepherd teaches everything that is claimed above with respect to Claim 13.  Shepherd further teaches wherein the wanted signal is transferred to a function unit that provides at least one function, based on the wanted signal, to a user of the device (paragraph [0003], the calibrated load sensor data is used for health monitoring and weight and balance monitoring).  

Claims 21, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risk (U.S. Patent Pub. No. 2014/0278144).
Regarding Claim 21, Risk teaches a sensor system (Fig. 1, paragraphs [0013]-[0017]), comprising: a device (Fig. 1, base units 120A-C) which includes a sensor (S1, S2, S3), the sensor including a sensor element configured to detect a measured variable and an evaluation device configured to evaluate a raw signal provided by the sensor element and to output an intermediate signal, wherein evaluation device includes a converting unit that converts the raw signal into the intermediate signal (Fig. 1, elements CTR in each of base unit 120A-C; processing the sensor signals by controller CTR for transmission to server 102 reads on the claimed conversion from the raw signal to the intermediate signal, i.e., the raw sensor signals are converted to Ethernet, RF, WiFi, or ZigBee protocols, see paragraphs [0014]-[0015] of Risk); a calibration device configured to calibrate the intermediate signal provided by the evaluation device using calibration information and to provide a wanted signal based on the calibrated intermediate signal (data processor 104); and a calibration information provision device configured to for provide the calibration information for the sensor based on identification information of the sensor (calibration data 106); wherein the calibration information provision device and/or the calibration device is situated outside of the sensor and connected to the sensor (central server 102, which includes data processor 104 and calibration data 106, is located outside of sensors S1, S2, S3).  
Regarding Claim 24, Risk teaches everything that is claimed above with respect to Claim 21.  Risk further teaches wherein the calibration device is a server, which is connectable to the device (central server 102 is connected to base units 120A-C via data network 110).  
Regarding Claim 26, Risk teaches everything that is claimed above with respect to Claim 24.  Risk further teaches wherein the sensor system includes a function unit configured to provide a function for a user of the device, and the function unit is a server (paragraph [0016]), central server 123 allows users to monitor air quality measurements via an application programming interface).  
Regarding Claim 28, Risk teaches everything that is claimed above with respect to Claim 26.  Risk further teaches wherein the calibration device and the function unit are located on the same server (central server 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Moenkenmoeller (U.S. Pub. No. 2019/0003863).
Regarding Claim 15, Shepherd teaches everything that is claimed above with respect to Claim 14.  Shepherd does not specifically teach that the server is a cloud server.  However, Moenkenmoeller teaches in paragraphs [0008]-[0010] calibration of sensors based on cloud-based data.  It would have been obvious to one skilled in the art at the time of the invention to implement the computer server 216 of Shepherd as a cloud server as taught in Moenkenmoeller, in order to ensure accuracy of the sensor data over the lifetime of the sensor (see Moenkenmoeller, paragraph [0007]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Ward (DE102012011888).
Regarding Claim 19, Shepherd teaches everything that is claimed above with respect to Claim 13.  Shepherd does not specifically teach wherein the intermediate signal is transferred to the calibration device, which is situated outside of the device, and the wanted signal is transferred back to the device from the calibration device.  However, Ward teaches a computing device that transmits the measured values of a sensor (which are equated to the intermediate signal of the claim) to a remote (external) server, executing a calibration algorithm by the external server, and transmitting the result of the calibration algorithm (which is equated to the wanted signal of the claim) back to a computing device via a wireless communication network (see Ward, page 6, first full paragraph).  It would have been obvious to one skilled in the art at the time of the invention to include the external calibration processing that is disclosed in Ward in a sensor calibration system such as is described in Shepherd, in order to reduce the cost, size, and electrical energy consumption of the sensor (see Ward, page 3, third full paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Risk in view of Applicant Admitted Prior Art (AAPA).
Regarding Claim 22, Risk teaches everything that is claimed above with respect to Claim 21.  Risk teaches wherein the device is a mobile device (paragraph [0013], base units 120A-C can be deployed in any desired location and are therefore mobile).  Risk does not specifically teach that the sensor is a MEMS sensor.  However, Applicant’s Specification, in the Background Information section, on page 1, line 11, to page 2, line 13, admits that MEMS sensors require calibration.  It would have been obvious to one skilled in the art at the time of the invention to apply a calibration method as described in Risk to a MEMS sensor as taught in AAPA, in order to ensure accurate calibration of sensor data (see Risk, paragraph [0017]).

Claims 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Risk in view of Moenkenmoeller.
Regarding Claim 23, Risk teaches everything that is claimed above with respect to Claim 21.  Risk further teaches that the calibration information provision device is connectable to the device (central server 102 including calibration data 106 is connected to base units 120A-C via data network 110).  Risk does not specifically teach wherein the server is a cloud server.  However, Moenkenmoeller teaches in paragraphs [0008]-[0010] calibration of sensors using cloud-based data.  It would have been obvious to one skilled in the art at the time of the invention to implement the central server 102 of Risk as a cloud server as taught in Moenkenmoeller, in order to ensure accuracy of the sensor data over the lifetime of the sensor (see Moenkenmoeller, paragraph [0007]).
Regarding Claim 25, Risk teaches everything that is claimed above with respect to Claim 24.  Risk does not specifically teach wherein the server is a cloud server.  However, Moenkenmoeller teaches in paragraphs [0008]-[0010] calibration of sensors using cloud-based data.  It would have been obvious to one skilled in the art at the time of the invention to implement the central server 102 of Risk as a cloud server as taught in Moenkenmoeller, in order to ensure accuracy of the sensor data over the lifetime of the sensor (see Moenkenmoeller, paragraph [0007]).
Regarding Claim 27, Risk teaches everything that is claimed above with respect to Claim 26.  Risk does not specifically teach wherein the server is a cloud server.  However, Moenkenmoeller teaches in paragraphs [0008]-[0010] calibration of sensors using cloud-based data.  It would have been obvious to one skilled in the art at the time of the invention to implement the central server 102 of Risk as a cloud server as taught in Moenkenmoeller, in order to ensure accuracy of the sensor data over the lifetime of the sensor (see Moenkenmoeller, paragraph [0007]).

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
Regarding Claim 13, Applicant argues on pages 6-7 of the Remarks that, in the Final Office Action dated 7/1/2022, the arguments assumes, rather than demonstrates, the existence of the claimed intermediate signal in Shepherd.  The Examiner disagrees.  The calibration function that is performed in the control unit 16 of Shepherd is performed on an uncalibrated signal.  That uncalibrated signal, which must exist in order for the calibration to be performed, is equated to the intermediate signal of the claims.  The Remarks go on to state that Shepherd does not teach “(2) generates an intermediate signal in response to receipt of the load sensor signal”.  However, Applicant is arguing features that are not present in Claim 13, which does not recite any generation of the intermediate signal, much less any details of how this generation is performed.  Claim 13 merely states that the intermediate signal is provided by the evaluation device.  Provided is a broad term, and reads on the uncalibrated signal that is present in control unit 16 of Shepherd before calibration is performed by the processor (e.g., the signal that is received by control unit 16 at a fibre optic interface from fibre optic cable 13).  It is further noted that Claim 13 only references the raw signal in the preamble of the Claim, does not specify any relationship between the raw signal and the intermediate signal, and further, does not specify that the raw signal and intermediate signal are distinct signals.  Based on the broadest reasonable interpretation of the claim language of Claim 13, the raw signal and intermediate signal may be equated to the same signal in different locations of Fig. 3 of Shepherd.  It is recommended that, if Applicant wishes to present arguments regarding the generation of the intermediate signal, that Applicant add such features to Claim 13.
Regarding the rejection of Claim 21 over the Risk reference, Applicant states on page 7 of the Remarks that a POSITA would not have found equating the raw sensor signal to an intermediate signal to be reasonable.  It is noted that the rejection of Claim 21 was a 102 rejection, and did not include any POSITA analysis. It is further noted that, as shown in Fig. 1 of Risk, each of sensors S1, S2, and S3 are associated with, and therefore include, a controller CTR, which includes a transceiver and controls the sensing and communication functions of the base units (see paragraphs [0014]-[0015]) in order to transmit the sensor signals to the central server 102.  The controller CTR reads on the claimed evaluation device.  Processing the sensor signals by controller CTR for transmission reads on the claimed conversion from the raw signal to the intermediate signal (i.e., the raw sensor signals are converted to Ethernet, RF, WiFi, or ZigBee protocols, see paragraph [0015] of Risk).  A clarified rejection of Claim 21 is provided above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863